Citation Nr: 0003734	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1.  Whether a September 1995 rating denial of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches was timely appealed.

2.  Whether a September 1995 rating denial of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disability was timely appealed.

3.  Whether a September 1995 rating denial of service 
connection for sleep disability was timely appealed.

4.  Whether a September 1995 rating denial of service 
connection for endometriosis was timely appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1985.  

In October 1985, the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin, denied entitlement 
to service connection for headaches and bilateral ankle 
disability.  Following pertinent notice to the veteran, a 
Notice of Disagreement was not received within the subsequent 
year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the VA 
Medical and Regional Office Center (M&ROC) in Fargo, North 
Dakota.  

The appeal was last before the Board in March 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the M&ROC, in a 
Supplemental Statement of the Case mailed to the veteran in 
September 1999, continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.



FINDINGS OF FACT

1.  In response to a related Notice of Disagreement received 
at the M&ROC in September 1995, a Supplemental Statement of 
the Case (SSOC), which initially addressed the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral ankle disability, entitlement to 
service connection for sleep disability and entitlement to 
service connection for endometriosis, was mailed to the 
veteran on December 4, 1995.

2.  A substantive appeal pertaining to the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for headaches, 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disability, entitlement to service connection 
for sleep disability and entitlement to service connection 
for endometriosis was not, relative to any of the foregoing 
four issues, received within 60 days from the date of mailing 
of the SSOC.


CONCLUSION OF LAW

A substantive appeal pertaining to the issues of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for headaches, whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral ankle 
disability, entitlement to service connection for sleep 
disability and entitlement to service connection for 
endometriosis was not, relative to any of the foregoing four 
issues, timely received.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by the agency of original 
jurisdiction, an appellant will be afforded, in the context 
of this appeal, a period of 60 days from the date the SSOC is 
mailed to him or her in order to file a substantive appeal 
relative to any added issue initially addressed in the SSOC.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(c).  

The veteran contends, in substance, relative to each of the 
disabilities implicated in the four issues on appeal, that 
each disability is of service origin.  Service connection for 
low back disability was denied in a rating decision entered 
by the M&ROC in December 1994.  Thereafter, in response to a 
Notice of Disagreement received from the veteran in May 1995, 
a Statement of the Case (SOC) pertaining to such issue was 
mailed to the veteran in September 1995.  

With respect to the four issues listed on the title page, the 
record reflects that, in a rating decision entered in 
September 1995, the M&ROC, in addition to denying service 
connection for sleep disability and endometriosis, also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for, in each instance, headaches and bilateral 
ankle disability.  Following receipt in September 1995 of a 
related Notice of Disagreement, a Supplemental Statement of 
the Case, which initially addressed each of the foregoing 
four issues adjudicated in the September 1995 rating 
decision, was mailed to the veteran on December 4, 1995, 
wherein she was notified, in accordance with 38 C.F.R. 
§ 20.302(c), that she had 60 days from such date of mailing 
to submit any related substantive appeal(s).  Although such 
60-day period expired on February 5, 1996 (a Monday), the 
record reflects neither the submission of a substantive 
appeal by such date nor any request from the veteran for an 
extension of time, in accordance with 38 C.F.R. § 20.303 
(1999), within which to submit a substantive appeal.  In the 
absence of receipt of a timely substantive appeal pertaining 
to the M&ROC's September 1995 rating denial of service 
connection relative to any disability implicated in the four 
issues stated on the title page, the Board is without 
jurisdiction to entertain an appeal of these denials of 
service connection.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Accordingly, the issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for headaches, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral ankle disability, 
entitlement to service connection for sleep disability and 
entitlement to service connection for endometriosis are, in 
each instance, dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  


ORDER

A substantive appeal not having been timely received, the 
issue of whether a September 1995 rating denial of the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches is dismissed.

A substantive appeal not having been timely received, the 
issue of whether a September 1995 rating denial of the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disability is dismissed.

A substantive appeal not having been timely received, the 
issue of entitlement to service connection for sleep 
disability is dismissed.

A substantive appeal not having been timely received, the 
issue of entitlement to service connection for endometriosis 
is dismissed.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

